Conviction is for burglary; punishment assessed is confinement in the state penitentiary for a term of twelve years.
The indictment, which we deem sufficient, charges that appellant had theretofore been convicted of a felony of like nature — burglary in Cause Number 2417 in Lee County, Texas, on April 27, 1936. Consequently the punishment which he received was authorized by Art. 62 P. C., which provides that "If it be shown on the trial of a felony less than capital that the defendant has been before convicted of the same offense, or one of the same nature, the punishment on such second or other subsequent conviction shall be the highest which is affixed to the commission of such offenses in ordinary cases."
The record is before us without a statement of facts or bills of exceptions. The objections to the court's charge cannot be properly appraised in the absence of a statement of facts.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 392 
                    ON MOTION FOR REHEARING.